Citation Nr: 0800915	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  98-01 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury (other than headaches), to include organic brain 
syndrome.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for an organic 
disability manifested by blackouts.

4.  Entitlement to service connection for a psychiatric 
disability, to include as secondary to service-connected 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel	


INTRODUCTION

The veteran had active service from December 1973 to February 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In a March 1996 rating decision, in pertinent 
part, the RO denied the veteran's application to reopen a 
claim of entitlement to service connection for residuals of a 
head injury, to include organic brain disease.  In a February 
1997 rating decision, in pertinent part, the RO denied 
service connection for headaches, a seizure disorder and 
blackouts, as well as service connection for a psychiatric 
disorder, to include as secondary to a service-connected 
lumbosacral strain.  The veteran's disagreement with these 
rating decisions led to this appeal.

The appeal was previously before the Board on two occasions.  
In January 2001, the Board reopened the claim for service 
connection for residuals of a head injury, to include organic 
brain syndrome.  The Board then remanded this issue and the 
other issues on appeal.  The RO was directed to obtain 
additional medical evidence, provide VA examinations, ensure 
that the notification and development requirements under the 
Veterans Claims Assistance Act of 2000 (VCAA) were fulfilled, 
and to readjudicate the veteran's claims.  

The Board also noted that the veteran had contended that in 
addition to the psychiatric disorder, his claimed seizure and 
blackout disabilities were secondary to the service-connected 
lumbosacral strain.  The Board directed that these additional 
claims based on secondary service connection be adjudicated.  
If the raised, intertwined secondary service connection 
claims were denied, the Board directed that the veteran must 
be provided with his appellate rights.  In addition, if he 
submitted a timely notice of disagreement to a decision 
regarding any of these claims, the RO must issue an 
appropriate statement of the case, and the veteran must be 
provided with an opportunity to perfect his appeal regarding 
these secondary service connection claims.

In addition, the Board pointed out that the veteran had been 
denied service connection for hypotension, and found that the 
veteran had filed a notice of disagreement to this denial.  
The Board remanded the issue in order that the RO may issue a 
statement of the case regarding this claim.  The RO issued 
this statement of the case, but the veteran did not perfect 
his appeal by filing a substantive appeal (VA Form 9) 
regarding this issue.  See 38 C.F.R. § 20.200.

Subsequent to the January 2001 Board decision, the RO issued 
a November 2004 rating decision that granted service 
connection for "muscle tension and migraine related 
headaches," assigning a 30 percent rating and a May 1995 
effective date.  As the veteran has not appealed the rating 
or effective date assigned for this disability, this 
represents a complete grant of the veteran's appeal in regard 
to the claim of service connection for headaches.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As 
characterized on the title page, however, the veteran's claim 
for residuals of a head injury (other than headaches) remains 
on appeal.  

The RO also denied the claims of service connection for a 
seizure disorder and blackouts as secondary to service-
connected lumbosacral strain, and provided the veteran notice 
of his right to appeal these decisions regarding secondary 
service connection.  The veteran did not file a timely notice 
of disagreement to the denials of secondary service 
connection, and thus, these issues are not on appeal.  See 
38 C.F.R. § 20.200.  The claims of service connection for 
seizures and an organic disability manifested by blackouts 
are on appeal on direct service incurrence and one year 
presumptive bases only.

The appeal was again before the Board in January 2006.  The 
Board remanded the claims on appeal in order to obtain 
addenda to previous VA examination reports.  The Board found 
that these addenda were needed to clarify the examiners' 
opinions.  Specifically, the examiners were directed to 
review CT scans of records.  


After review of all the evidence currently of record and the 
development performed pursuant to the previous remands, the 
Board finds that VA has substantially complied with the 
directives of the previous remands and the issues of 
entitlement to service connection for residuals of a head 
injury (other than headaches), to include organic brain 
syndrome, entitlement to service connection for a seizure 
disorder, and entitlement to service connection for an 
organic disability manifested by blackouts are ready for 
adjudication upon the merits.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Regarding entitlement to service connection for a psychiatric 
disability, to include as secondary to a lumbosacral strain, 
the Board finds, unfortunately, that another remand is 
required in order to obtain an additional addendum to a 
February 2004 psychiatric examination and to provide 
additional VCAA notification regarding this issue.  Thus, 
entitlement to service connection for a psychiatric 
disability, to include as secondary to a lumbosacral strain, 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims adjudicated 
on the merits in this decision has been obtained; the veteran 
has been provided notice of the evidence necessary to 
substantiate these claims and has been notified of what 
evidence he should provide and what evidence VA would obtain; 
there is no indication that the veteran has evidence 
pertinent to these claims that he has not submitted to VA.

2.  The medical evidence shows that brain atrophy was first 
apparent many years post-service; the overwhelming 
preponderance of the evidence is against a finding that the 
veteran has a brain injury or organic brain syndrome linked 
to service or any incident of active duty, to include a head 
injury; the only residuals of an in-service head injury is 
headaches.

3.  The preponderance of the evidence indicates that the 
veteran does not have a current diagnosis of a seizure 
disorder.

4.  The preponderance of the evidence is against a finding 
that the veteran has a current diagnosis of an organic 
disability manifested by blackouts linked to service.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a head injury (other 
than headaches), to include organic brain syndrome, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Service connection for a claimed seizure disorder is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  Service connection for an organic disability manifested 
by blackouts is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Subsequent to the Board's January 2001 remand, the veteran 
was provided with a VCAA notification letter in March 2001, 
and subsequent to the Board's January 2006 remand, the 
veteran was provided VCAA notification letters in August and 
September 2006.  The Board finds that these notices fulfilled 
the provisions of 38 U.S.C.A. § 5103(a).  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claims; the information 
and evidence that VA will seek to provide; and the 
information and evidence the claimant is expected to provide.  
Further, in the March 2001 letter, the veteran was informed 
that he should submit any additional evidence that supported 
his claims for service connection, such as medical evidence 
of the veteran's current disability or evidence which may 
show that the veteran had persistent or recurring symptoms of 
disability.  After review of the contents of the March 2001 
letter, the Board finds that VA has substantially satisfied 
the requirement that the veteran be informed to provide any 
evidence in his possession that pertains to the claims.  In 
addition, the August 2006 letter provided the veteran notice 
regarding the establishment of disability ratings and 
effective dates, as required by Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letters noted above were issued pursuant to Board remands, 
and therefore, after the RO decisions that are the subject of 
this appeal.  The Board is cognizant of recent Federal 
Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The AMC 
cured the timing defect by providing complete VCAA notice 
together with re-adjudication of the claims, as demonstrated 
by the June 2007 supplemental statement of the case.  
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  In July 2007, VA received a notice 
response from the veteran in which he indicated that he had 
no other information or evidence to submit.  Furthermore, the 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claims by 
VA.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records, private medical records, and VA 
medical records, including multiple VA examinations and 
opinions regarding the issues adjudicated in this decision.  
Thorough examinations have ruled out current diagnoses of 
residuals of an in-service head injury (other than already 
service-connected headaches), a seizure disorder and an 
organic disability manifested by blackouts.  After review of 
these examination reports and other relevant evidence, the 
Board finds that they provide competent, non-speculative 
evidence regarding whether or not the veteran has any of the 
claimed disabilities.  Thus, there is no duty to provide 
another examination or opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims adjudicated in this decision.  Adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the veteran. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, to include organic 
diseases of the nervous system, such as epilepsy or seizures, 
organic brain disease or some other type of  organic 
neurological or vascular disease manifested by blackouts, may 
be presumed to have been incurred during service if they 
first become manifest to a compensable degree within one year 
of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background

The veteran contends, in essence, that he currently residuals 
of an in-service head injury, to include seizures, blackouts 
and organic brain syndrome.  

The veteran injured the left frontal portion of his skull in 
January 1975, while in service.  A February 1975 physical 
profile record indicates that the veteran was being observed 
for the head injury.  

Post-service, in October 1975, the veteran sought treatment 
after a fall that occurred after he was discharged from 
active duty.  He was evaluated for head trauma.  The record 
indicates that an X-ray was read as normal.

A treatment record dated in September 1979 documents that the 
veteran sought treatment after he passed out in the morning 
and did not awake for 6 hours.  The clinician completing the 
record noted that the only obvious explanation for what had 
occurred was the possibility of orthostatic hypotension, 
although this did not account for the prolonged period that 
the veteran was unconscious.

A VA discharge summary dated June 1993 indicates that the 
veteran was found to have a history of a seizure disorder 
since 1977, which was diagnosed in 1988.  The veteran stated 
that he had had seizures in service but "could not prove 
it," and also that he believed that they may have started in 
service, but was unsure.  

A March 1994 VA discharge document indicates that the veteran 
was diagnosed as having a seizure disorder, with the nature 
of the seizure being unclear. The clinician noted that the 
veteran did not "describe the seizures properly."  He 
described the seizures as episodes of "zombie-like" 
condition in which he lost contact with the outside world.  A 
June 1994 VA treatment record documenting his hospitalization 
for evaluation of possible seizures noted that he had a 
normal baseline EEG and nine days of video EEG monitoring off 
medications, which were "completely normal."  The medical 
doctor completing the record found that his episodes of 
unresponsiveness by history did not seem to be seizures.

A November 1995 VA discharge summary indicates that the 
veteran was treated for a possible seizure disorder.  The 
veteran noted that he had episodes of blacking out without 
warning up to 8 to 10 times a day.  The clinician completing 
the record, however, noted that no seizure activity had ever 
been witnessed.  At one time during this hospital stay, a 
nurse witnessed one of the veteran's "seizures" at which 
time he was lying on the bed and was not unconscious but 
remained unresponsive until the nurse touched the veteran, 
when he then jerked to attention.  

The veteran underwent a VA examination for epilepsy and 
narcolepsy in December 1995.  The veteran stated that he had 
seizure disorders for sometime.  He had, however, recently 
been told that he did not have a seizure disorder, but only 
syncopal episodes secondary to hypotension.  

An August 1996 record documents that the veteran had chronic 
pain syndrome and that there was a narcotic seeking attitude.  
This record also documents that the veteran had a 
questionable seizure disorder, but that the veteran actually 
had a decades-long history of pre-syncope and syncopal 
attacks, probably mostly due to orthostasis.  The clinician 
completing the record also noted that there was a strong 
possibility of personality disorder and somatization.  

The veteran underwent a VA examination for diseases/injuries 
of the brain in September 1996.  The veteran was diagnosed as 
having a prominent generalized atrophy of the brain, noted on 
CT scan and MRI, and having a history of hypotensive 
episodes.

An April 1997 VA treatment record indicates that the veteran 
called, stating that he was having blackout spells and seeing 
white sparkles in front of his eyes.  The person completing 
the record noted she spoke with a doctor and that the 
blackout spells and seeing white sports were symptoms of the 
migraine headaches.  Another April 1997 private medical 
record documents that the veteran sought treatment stating 
that he passed out and fell on the floor.  

In a March 2003 treatment record, the veteran noted that he 
had a dog trained to bring him medication when he had a 
seizure.  In addition, to the medical treatment records noted 
above, the Board highlights that additional treatment records 
document the veteran's treatment after being found passed 
out.  

The veteran underwent a psychiatric examination in February 
2004.  The psychologist reviewed the claims file.  He also 
administered various psychological testing.  The psychologist 
thoroughly documented the veteran's social and medical 
history, and history of the veteran's time in service.  The 
veteran reported that he began having blackouts in February 
1975, within a few weeks of the veteran leaving service.  He 
did not know what started the blackouts, but reported they 
were getting worse.  The veteran reported attempting suicide 
twice after his mother died, when he was a teenager (prior to 
service).

The examiner highlighted that the veteran did not display any 
clear-cut impairment of thought processor communication in 
the interview portion of the examination.  He saw no examples 
of delusions, hallucinations, or other gross active symptoms 
of psychosis.  He also documented that psychological testing 
indicated that the veteran's perception of his symptomatology 
and functioning level was grossly intensified by anxiety and 
depression so that he perceived himself as being "much, much 
more impaired than he actually is."

The psychologist diagnosed the veteran as having major 
depressive disorder, an undifferentiated somatoform disorder, 
and an underlying personality disorder not otherwise 
specified with schizoid negativistic and self-defeating 
traits.  

The examiner found that the veteran's major depressive 
disorder was recurrent and that the veteran's first serious 
major depressive disorder occurred in late adolescence after 
the death of the veteran's mother.  The examiner noted that 
it appeared to him, that the veteran's experiences in the 
service had not exacerbated the major depression beyond what 
would be normally expected.  The examiner also found that the 
somatoform disorder and personality disorder began in the 
veteran's childhood.  Regarding the somatoform disorder, the 
examiner found that the veteran's mother may have modeled 
sick role behavior that had a definite impact of the 
veteran's psychological development.  The examiner concluded 
that none of these conditions have been significantly 
aggravated nor were they caused by the veteran's service-
connected lumbosacral strain.

The veteran underwent an examination by a neurologist in 
March 2004.  He noted that he reviewed the veteran's claims 
file, electronic medical records, examined the veteran, and 
obtained history from the veteran.  The veteran complained of 
multiple vague neurological symptoms consisting of chronic 
low back pain, frequent neck pain, constant headaches, 
episodes of dizziness, muscle cramps in both legs, jerking of 
his legs, weakness and numbness on the left side of his body, 
and blackout spells.  The veteran noted that he hurt his back 
during service.  The veteran also asserted that he had a 
stroke in 1988, and was diagnosed as having "lacunar 
strokes."  He denied any convulsions, difficulty swallowing, 
difficulty speaking, or any problems with his vision.  The 
examiner suspected that the vague neurological symptoms were 
functional.  The examiner noted that the veteran was 
diagnosed as having a somatization disorder.  He documented 
that his neurological examination did not reveal any 
objective neurological deficits.

In April 2004, the neurologist who performed the March 2004 
examination completed an addendum to that opinion.  He noted 
review of the veteran's neurology records.  He found that the 
veteran had no neurological deficits.  He further indicated 
that the veteran's blackout spells were considered to be 
functional and he did not think that the veteran had 
epileptic seizure disorder.  The examiner opined that the 
veteran's symptoms were not related to any past head 
injuries.

In May 2004, the neurologist who performed the March 2004 
examination completed an additional addendum to that opinion.  
He noted that the veteran's vague neurological symptoms were 
functional and were probably related to the veteran's 
somatization disorder.  He stated that these symptoms were 
also as likely as not related to his service-connected 
condition.  He then noted, however, that the neurological 
evaluation of the veteran did not reveal any objective 
neurological deficits.

In July 2004, the neurologist completed an additional 
addendum to clarify the apparent inconsistencies contained in 
the April and May 2004 addenda.  The examiner noted that he 
again reviewed the veteran's medical records.  He noted that 
the veteran had blackout spells, but did not provide any 
definite history of convulsions.  The examiner noted that the 
veteran also carried a diagnosis of somatization disorder and 
depression, and that these disorders can cause several 
neurological symptoms.  The examiner opined that the 
veteran's blackout symptoms were suspected to be secondary to 
somatization disorder rather than epilepsy.  He did not think 
that the blackout spells were related to low back pain.  
Thus, he found that the blackout spells were less likely as 
not related to his service related low back injury.

Subsequent to the Board's January 2006 remand, the 
psychologist who performed the February 2004 VA examination 
provided a July 2006 addendum to his examination report.  The 
examiner had specifically been requested to opine whether the 
veteran had organic brain syndrome.  The psychologist noted 
review of the claims file, including the results of all the 
CT scans that he located in the file.  The examiner 
highlighted that his opinion was most influenced by the 
following evidence:  A discharge summary from the veteran's 
inpatient stay in a VA Medical Center in September-October 
1989 during which the veteran had two CT scans of the brain 
that were normal.  He noted that the first time there is any 
indication of an abnormal CT scan was in May 1993.  

He highlighted that his opinion was also influenced by the 
numerous reports in the claims file, from competent 
neurologists over the years that found no evidence of severe 
disorientation, memory problems or other mental aberrations 
due to neurological disorders that would serve as a basis for 
inferring the presence of an organic brain syndrome.  In 
addition, he noted, after review of the report from this 
psychologist's previous examination of the veteran, the 
veteran displayed no clear cut problems in communication, 
stream of thought, or other mental status function suggestive 
of a significant organic brain syndrome.  It was therefore 
the psychologist's opinion that the veteran did not suffer 
from a significant organic brain syndrome.  Further, the 
examiner noted that since the veteran's CT scans of the brain 
in 1989 were both normal and the first signs of abnormality 
on CT scans of the brain were found in 1993, it seemed 
logical to the psychologist that the veteran's brain 
abnormalities developed sometime between 1989 and 1993.  
Since that time period occurred after the veteran was in the 
service and was distant from the period of time, it seemed 
unlikely that the head injury the veteran suffered in the 
service was responsible for the brain abnormalities in 1993.  
He noted, however, that as a clinical psychologist, he would 
leave those opinions to physicians.

He concluded by finding that the veteran did not have an 
organic brain syndrome.  He noted that the only finding from 
this examiner's February 2004 examination of the veteran that 
would even suggest the possibility of an organic brain 
syndrome was flat affect, which could easily be explained by 
the veteran's severe depression.  Further, even if the flat 
effect was a reflection of the generalized atrophy in the 
brain, and the reduced blood flow that goes with, it was 
still, in the examiner's opinion less likely than not that 
the flat affect was related to any event that occurred in the 
service because the generalized atrophy "occurred so much 
later, basically decades after" the veteran's service. 

In a June 2006 addendum, the neurologist who performed the 
March 2004 examination noted review of the claims file and 
summarized his previous findings.  He noted, however, that if 
the veteran was still having blackout spells, the examiner 
needed to obtain more history and perhaps obtain an 
electroencephalogram before ruling out a seizure disorder.  
Subsequent to this addendum, the neurologist examined the 
veteran again in September and October 2006.  The neurologist 
highlighted that he reviewed the claims file, obtained 
history from the veteran, and examined the veteran.  He noted 
that the veteran continued to complain of multiple vague 
neurological symptoms.  Specifically, the veteran complained 
of headaches, constant low back and neck pain, and blackout 
spells.  Regarding the blackouts, the veteran said he had 
blackouts since 1975 (the year of his separation from 
service).  He indicated that the occurred several times a 
year, without warning.  The veteran related to the examiner 
that he had a head injury in 1974, when he fell and hit the 
back of his head during basic training.  The veteran also 
gave a history of having a stroke with left side weakness in 
1988.

The examiner spoke to the veteran's ex-wife.  She noted that 
the veteran became fidgety, nervous and that, whenever he was 
upset had "temper tantrums."  She denied seeing any 
episodes of loss of consciousness, convulsions or any other 
seizure phenomenon.  She stated that the veteran experienced 
these symptoms when he is under a lot of stress.  

The examiner documented that the veteran had a CT scan of the 
head without contrast in September 2006, which revealed mild 
hydrocephalus and mild dilatation of cortical sulci.  Later 
in the examination report, the examiner also documented that 
an October 2006 electroencephalogram revealed slowing in the 
right central and frontal regions suggestive of dysfunction.  
However, no seizure activity was noted.  The examiner found 
that the veteran's hydrocephalus was most likely secondary to 
central atrophy of the brain.  He wrote that a study 
performed in 2001 revealed similar findings.

The examiner found that the present neurological examination 
did not reveal any objective neurological deficit.  Regarding 
muscle tension and vascular headaches, the examiner opined 
that they were "less likely as not service connected."  The 
Board notes, however, that this examiner had previously 
opined that the veteran's headaches were related to service, 
and the veteran's headaches are already service connected.  
The examiner did not think that the veteran had an epileptic 
seizure disorder at the time of the examination, and further 
found that the veteran's blackout spells were most likely 
related to the veteran's psychiatric condition and 
somatization disorder.

Analysis

As outlined and summarized above, the claims file contains 
substantial documentation of the veteran's evaluations and in 
some cases rather extensive diagnostic work-ups specifically 
to determine if he has a seizure disorder, residuals of an 
in-service head injury (other than already service-connected 
headaches) or an organic disability manifested by blackouts.  
This evidence reveals that historically the veteran has been 
diagnosed as having seizures and multiple records document 
his evaluation subsequent to having a "blackout."  

Further, the evidence indicates that the veteran fell during 
service, hitting his head, and there are CT scans dated many. 
Many years later that reveal generalized atrophy of the 
brain.  In addition, the record indicated that the veteran 
was treated for psychiatric disabilities, which could be 
evidence of an organic brain syndrome.  Based on this complex 
medical history, the Board directed that the veteran should 
be provided with VA medical examinations to comprehensively 
evaluate his current disabilities and the etiology of these 
disabilities.  The record now contains examination reports 
(with addenda) from a neurologist and a psychologist.  Each 
examiner reviewed and re-reviewed the veteran's medical 
records.

Residuals of a Head Injury

Regarding the claim that the veteran has residuals of a head 
injury (other than headaches), to include organic brain 
syndrome, the overwhelming preponderance of the evidence is 
against a finding that the veteran has any additional 
residuals of an in-service head injury, to include organic 
brain syndrome.  While the evidence was somewhat conflicting, 
pursuant to a Board remand, in a July 2006 VA examination 
addendum by a psychologist, it was noted that the claims file 
was reviewed again, including his February 2004 VA 
examination report and CT scan findings.  The examiner found 
that the veteran did not have an organic brain syndrome.  
Further, the examiner explained that the first evidence of an 
abnormal CT scan was in 1993, and therefore, it seemed 
unlikely that the in-service head injury was responsible for 
those brain abnormalities.  

As the medical evidence of record does not indicate that the 
veteran has organic brain syndrome linked to service and 
there is no evidence that indicates that he has other 
residuals of a head injury (other than the previously 
service-connected headaches) attributable to service, the 
Board finds that service connection is not warranted.  In the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

The Board notes that the veteran contends that he has an 
organic brain syndrome, or other residuals of a head injury 
in addition to headaches, that are attributable to service.  
The veteran, however, has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim to service connection for residuals of a head injury 
(other than headaches), to include organic brain syndrome, 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Organic Disability Manifested by Blackouts

As the RO certified this issue as separate from the claim for 
service connection for residuals of a head injury other than 
headaches, the Board will address this separately as well, 
although much of the same medical and opinion evidence is 
relevant.  While the service medical records do not document 
blackouts, the veteran is capable of stating that he has had 
such spells.  The first indication in the record that the 
veteran was experiencing blackouts is in September 1979, more 
than four years after discharge from service.  There is some 
medical evidence that indicates that the veteran has had 
blackout spells associated with his headaches.  There is 
medical evidence that indicates that the blackouts are due to 
the veteran's non-service-connected hypotension and, as 
explained in more detail below, additional medical evidence 
indicates that the blackouts are of a psychiatric or non-
organic origin.  There is minimal competent evidence that 
links a current organic disability manifested by blackouts to 
service.

In an April 2004 addendum to the March 2004 VA examination 
report, the neurologist opined that the veteran's symptoms 
were not related to any past head injury.  In the May 2004 
addendum, the neurologist indicated that the veteran's vague 
neurological symptoms, including blackouts, were related to a 
somatization disorder, which conflicted with a subsequent 
statement that these symptoms were as likely as not related 
to his service-connected condition.  In a subsequent July 
2004 addendum, the same neurologist clarified that the 
veteran's blackout spells were less likely as not related to 
the veteran's service connected low back injury.  In the 
October 2006 VA examination, the same neurologist again 
opined that the veteran's blackout spells are most likely 
associated with a psychiatric disorder, to include a 
somatization disorder.  The veteran's claim for service 
connection for blackouts decided herein is based upon his 
specific claim and the RO's denial of service connection for 
blackouts due to an underlying organic disease or injury 
rather than due to or associated with a psychiatric disorder.  
The claim for service connection for a psychiatric disorder 
is addressed in the remand below.  (The Board parenthetically 
notes that the remand below includes an order for a 
psychiatric examination and an opinion that, if a psychiatric 
disorder is identified, the examiner should note whether the 
manifestations of the psychiatric disorder include 
blackouts.)

Following a review of the psychiatric and neurological 
evidence summarized above, to include thorough diagnostic 
work-ups, the Board finds that the preponderance of the 
evidence is against a finding that the veteran has a current 
diagnosis of an organic disability manifested by blackouts 
that is linked to any incident of service, to include a head 
injury.  It is clear in reading all of the addendums noted 
above that the competent opinion evidence weighs against a 
claim that the veteran has blackouts due to an underlying 
organic disease or an in-service  head injury 

The veteran contends that he has an organic disability 
manifested by blackouts that is attributable to service.  As 
noted above, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion regarding the diagnosis and etiology of his 
claimed disability does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

As the preponderance of the competent medical evidence does 
not indicate the veteran has a an organic disability 
manifested by blackouts attributable to service and the most 
recent medical evidence indicates that the veteran does not 
have a current diagnosis of an organic disease manifested by 
blackouts, the Board finds that the preponderance of the 
evidence is against the claim.  As such, the benefit of the 
doubt doctrine is not applicable and the claim to service 
connection for an organic disability manifested by blackouts 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Seizure Disorder

The veteran was not diagnosed with having seizures while in 
service, nor within one year of discharge from service.  As 
outlined above, at one time, the veteran was diagnosed as 
having a seizures disorder but the records in the claims file 
indicate that the nature of his seizures was questioned, and 
often, the medical personnel completing the record noted that 
no true seizure activity had been witnessed.  The 
overwhelming preponderance of the evidence, to include 
extensive diagnostic work-ups, is against a finding that the 
veteran has a current diagnosis of a seizure disorder.

In an October 2006 VA examination by a neurologist, he re-
reviewed the medical records and examined the veteran.  He 
also obtained an electroencephalogram , which was negative 
for any seizure activity.  The examiner unequivocally 
concluded that the veteran did not have an epileptic seizure 
disorder at the time of the examination.  In the absence of 
proof of a present disability, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board notes that the veteran contends that he has a 
seizure disorder that is attributable to service.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

As there is no competent medical evidence that indicates that 
the veteran has a seizure disorder attributable to service 
and the most recent medical evidence indicates that the 
veteran does not have a current diagnosis of a seizure 
disorder, the Board finds that the preponderance of the 
evidence is against the claim.  Accordingly, the benefit of 
the doubt doctrine is not applicable and the claim for 
service connection for a seizure disorder must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for residuals of a head 
injury (other than headaches), to include organic brain 
syndrome, is denied.

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for an organic disability 
manifested by blackouts is denied.


REMAND

The veteran contends that he has a psychiatric disability 
that is secondary to his service-connected back disability.  

Under 38 C.F.R. § 3.310 (a), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury and secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
A recent amendment to 38 C.F.R. § 3.310, effective October 
10, 2006, was enacted.  See 71 Fed. Reg. 52744 (2006).  The 
amendment essentially codifies Allen by adding language that 
requires that a baseline level of severity of the nonservice-
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.

The Board notes that the veteran has been provided a copy of 
38 C.F.R. § 3.310 in a supplemental statement of the case, 
but not the amendment to that regulation.  Further, the 
veteran has not been provided with a VCAA notification letter 
that specifically provides the elements of a secondary 
service connection claim.  Such a fundamental denial of due 
process (notice of applicable law) must be cured.  38 C.F.R. 
§ 19.9.

In an August 1997 treatment record, a psychiatrist noted that 
the veteran had dysthymic mood associated with back pain.  In 
a March 2001 psychiatric note, the veteran related that his 
chronic back pain remained a major stressor, and that it made 
him feel depressed.  The same psychiatrist who completed the 
August 1997 record restated that the primary stressor was 
persistent back pain, and that the veteran also had 
significant financial stressors.  

In the February 2004 psychiatric examination, as outlined 
above, the psychologist found that the veteran had recurrent 
major depressive disorder, undifferentiated somatoform 
disorder, and a personality disorder not otherwise specified 
with schizoid negativistic and self-defeating trails.  It was 
the physician's opinion that none of these conditions had 
been significantly aggravated nor were they caused by the 
veteran's lumbosacral strain.

After review of these records, the Board finds that upon 
remand the claims file should be sent to the psychologist who 
completed the February 2004 psychiatric examination for 
additional clarification.  Under the regulations outlined 
above, service connection may be granted based on aggravation 
of a nonservice-connected disability.  In this case, the 
psychologist use of the modifier significant suggests that 
there was some degree of aggravation of the diagnosed 
psychiatric disabilities.  Therefore, upon remand, the 
psychologist should clarify the level of aggravation that 
occurred, if any.  Also, in light of some of the most 
recently received evidence regarding a somatization disorder, 
the psychologist or a psychiatrist should address the 
question of whether the veteran has a current diagnosis of a 
somatization disorder linked to service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran must be contacted in 
writing and, consistent with the 
provisions of 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007), he 
must be notified of the information and 
evidence needed to substantiate his claim 
for service connection for a psychiatric 
disability, to include as secondary to a 
lumbosacral strain.  He must also be 
notified of what portion of that evidence 
VA will secure, and what portion he 
himself must submit.  The veteran must 
also be advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  If requested, VA will 
assist him in obtaining service medical 
records or records of treatment from 
private medical professionals, or other 
evidence, provided that he furnishes 
sufficient, identifying information and 
written authorization.

The notice pursuant to 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must 
provide an explanation as to the 
information or evidence needed to 
establish a rating and effective date, as 
outlined in the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  In notifying the veteran of the 
information and evidence needed to 
substantiate his claim for service 
connection for a psychiatric disability, 
to include as secondary to service-
connected lumbosacral strain, the AMC/RO 
must include  38 C.F.R. § 3.310 and the 
amendment to that regulation, effective 
October 10, 2006.

3.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
psychiatric disabilities must be obtained 
for inclusion in the claims file.

4.  Thereafter, the veteran's claim file 
should be sent to the psychologist who 
performed the February 2004 examination, 
if possible.  If the psychologist is not 
available or if a full examination is 
deemed necessary, appropriate 
arrangements should be made. 

Following re-review of the relevant 
evidence, the examiner must address the 
following questions:

a) Is it at least as likely as 
not (50 percent or greater 
probability) that any diagnosed 
psychiatric disability that is 
currently present was caused or 
aggravated by the veteran's 
service-connected lumbosacral 
strain?  

b)  Is it at least as likely as 
not (50 percent or greater 
probability) that the veteran 
has  a somatization disorder 
linked to service.  

If a psychiatric disorder is 
identified, the examiner should 
note whether the manifestations 
of the psychiatric disorder 
include blackouts.

The physician is advised that 
the term "as likely as not" 
does not mean within the realm 
of possibility.  Rather, it 
means that the weight of 
medical evidence both for and 
against a conclusion is so 
evenly divided that it is 
medically sound to find in 
favor of causation as to find 
against causation.  More likely 
and as likely support the 
contended causal relationship 
or a finding of aggravation; 
less likely weighs against the 
claim.

The physician is also advised 
that aggravation for legal 
purposes is defined as a 
worsening of the underlying 
disability beyond its natural 
progression versus a temporary 
flare-up of symptoms.

The examiner is requested to 
provide a rationale for any 
opinion provided.  If the 
clinician is unable to answer 
the question presented without 
resort to speculation, he 
should so indicate.

If the veteran's has a 
psychiatric disability or 
disabilities that were 
aggravated by his service-
connected lumbosacral strain, 
to the extent that is possible, 
the examiner is requested to 
provide an opinion as to 
approximate baseline level of 
severity of the psychiatric 
disability (e.g., slight, 
moderate) before the onset of 
aggravation.

5.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
psychiatric disability, to include as 
secondary to service-connected 
lumbosacral strain, must be readjudicated 
on the basis of all of the evidence of 
record and all governing legal authority.  
If this benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case, which 
includes 38 C.F.R. § 3.310(a) and the 
amendment to that regulation, effective 
October 10, 2006.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


